Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene T. Holmes appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)© (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the dis*709trict court. Holmes v. Marshall, No. 3:08—cv-00600-MR-CH, 2009 WL 103626 (W.D.N.C. Jan 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.